Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered December 22, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s redacted arrest photograph was properly admitted into evidence, because it was relevant, under the circumstances presented, identification being the principal contested issue in the case, notwithstanding defendant’s claim that his appearance at the time of his arrest was unchallenged (see, People v Maldonado, 228 AD2d 170, lv denied 88 NY2d 967; see also, People v Heine, 238 AD2d 212). In any event, admission of the photograph did not result in any prejudice to defendant. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.